DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 09/24/21.
Claims 1, 3, 5-6, 8, 10-15, and 17-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 09/24/21, has been entered. Claims 1, 6, and 14 have been amended. Claims 2, 4, 7, 9, and 16 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/21 has been entered.

Priority


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6, 8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 6 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system comprising:
a processor;
a smart device; and
a memory storing instructions which, when executed by the processor, cause the processor to perform operations comprising:
receiving, from the smart device during a purchase transaction, designation of a location where possession of contents of an order will be transferred; and
receiving, from the smart device during the purchase transaction, authorization of payment for the order, wherein payment comprises identifying (1) an amount for the order, (2) an amount for a delivery fee, (3) a payment vehicle, and (4) an amount for a gratuity; wherein designation and authorization is received pursuant to a customer responding to only a single prompt from the smart device, and wherein the designation of the location where possession of contents of the order will be transferred and the authorization of payment for the order is received in a single communication transmission from the smart device.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the computerized language and “from the smart device”, the “receiving” and “receiving” steps in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A system comprising:
a processor;
a smart device; and
a memory storing instructions which, when executed by the processor, cause the processor to perform operations comprising:
receiving, from the smart device during a purchase transaction, designation of a location where possession of contents of an order will be transferred; and
receiving, from the smart device during the purchase transaction, authorization of payment for the order, wherein payment comprises identifying (1) an amount for the order, (2) an amount for a delivery fee, (3) a payment vehicle, and (4) an amount for a gratuity; wherein designation and authorization is received pursuant to a customer responding to only a single prompt from the smart device, and wherein the designation of the location where possession of contents of the order will be transferred and the authorization of payment for the order is received in a single communication transmission from the smart device.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 6 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a system, processor, smart device, and memory, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 6, taken individually or as a whole, the additional elements of claim 6 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving designation of a location, receiving authorization of payment for the order, transferring designation of the location, and transmitting the authorization of payment for the order) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 6 does not provide an inventive concept and does not qualify as eligible subject matter. Claim 1 is a method reciting similar functions as claim 6 and does not qualify as eligible subject matter for similar reasons. Claim 14 is a method reciting similar functions as claim 6 and does not qualify as eligible subject matter for similar reasons.
Claims 3 and 5 are dependencies of claim 1. Claims 8 and 10-13 are dependencies of claim 6. Claims 15 and 17-20 are dependencies of claim 14. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
receiving, from the customer’s smart device, provision of customer identification data (receiving data over a network)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-20 rejected under 35 U.S.C. 103 as being unpatentable over Isaacson, U.S. 20170236196 A1 (previously cited and hereafter referred to as “Isaacson”), in view of Carlson et al., U.S. 20190139014 A1 (previously cited and hereafter referred to as “Carlson”).

Regarding claim 1, Isaacson discloses a computer implemented method for facilitating a purchase transaction performed by a smart device having a processor and a memory storing instructions which, when executed by the processor (Isaacson: [0168] – “computing device 700 includes a processing unit…memory…software instructions are incorporated into the processor”), causes the smart device to perform the method comprising:
designating, during the purchase transaction, a location where possession of contents of an order will be transferred (Isaacson: [0116] – “If the user selects a one-click purchase 206, then the system processes a purchase and delivery of the item through Amazon.com”; [0354] – “the user chooses a shipping address 1791 through the interface. FIG. 17G illustrates an interface 1781 with such information as the user's name, shipping address, shipping options”); and
authorizing, during the purchase transaction, payment for the order, wherein payment comprises identifying (1) an amount for the order [total amount], (2) an amount for a delivery fee [shipping costs], (3) a payment vehicle [credit card account] (Isaacson: [0297] – “browser can securely access the payment data (credit card account, Android Pay…); [0323] – “ API request can also include details about the transaction such as total amount…shipping costs”), wherein designating and authorizing is performed via a single prompt of the smart device, and wherein the designation of the location where possession of contents of the order will be transferred and authorization of payment for the order is provided in a single communication transmission from the smart device ([0332] – “ system 
Isaacson does not explicitly disclose wherein payment comprises identifying (4) an amount for a gratuity. 
Carlson, on the other hand, teaches wherein payment comprises identifying (4) an amount for a gratuity (Carlson: [0007] – “automatically generate a gratuity amount based on consumer preferences…combined amount can be provided in a message to the consumer, who can then respond with an approval message”). 
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Isaacson, wherein payment comprises identifying (4) an amount for a gratuity, as taught by Carlson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson, to include the teachings of Carlson, in order to expedite a payment transaction (Carlson: [0107]).

Regarding claim 3, Isaacson in view of Carlson teaches the computer implemented method of claim 1. Isaacson further discloses receiving, from the customer’s smart device, provision of customer identification data (Isaacson: [0358] – “can retrieve one or more pieces of information such that the user can be presented with the three items in the shopping cart, identification of a 

Regarding claim 5, Isaacson in view of Carlson teaches the computer implemented method of claim 1. Isaacson further discloses designating one-tap buy settings associated with the customer that include one or more of a default delivery address, a default customer contact phone number, a default payment vehicle, and/or a default gratuity (Isaacson: [0113] – “system can navigate to a website, populate a shopping cart with an item, and fill in shipping and payment information on behalf of the user”; [0117] – “data (payment data, user data, one-click settings, address data, registration data, etc.) from a browser can be accessed as part of the transition to enable the landing on the merchant site in the deep link state such that the next interaction can be a single click interaction”; [0328] – “enables the exchange of payment data, one-click parameters or settings, any other data, and to process the payment in the manner chosen by the user”).

Regarding claim 6, all the limitations in system claim 6 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases.

Regarding claim 8, all the limitations in system claim 8 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.

Regarding claim 9, all the limitations in system claim 9 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.

Regarding claim 10, all the limitations in system claim 10 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Regarding claim 11, Isaacson in view of Carlson teaches the system of claim 10. Isaacson further discloses wherein the processor is caused to perform operations further comprising saving one or more delivery addresses to a profile associated with the customer, and wherein the default delivery address is selected from the one or more saved addresses (Isaacson: [0111] – “address information, etc., is stored in a user profile”; [0350] – “user can establish default preferences for which personal information to use for new registrations. The user can establish these default preferences in advance of encountering the merchant website, or even in advance of encountering the unified input field”).

Regarding claim 12, Isaacson in view of Carlson teaches the system of claim 10. Isaacson further discloses wherein the processor is caused to perform operations further comprising saving one or more customer contact phone number to a profile associated with the customer, and wherein the default customer contact phone number is selected from the one or more saved customer contact phone number (Isaacson: [0346] – “request for a user's phone number; [0350] – “user can establish default preferences for which personal information to use for new registrations. The user can establish these default preferences in advance of encountering the merchant website, or even in advance of encountering the unified input field”).

Regarding claim 13, Isaacson in view of Carlson teaches the system of claim 10. Isaacson further discloses wherein the processor is caused to perform operations further comprising saving one or more payment vehicle to a profile associated with the customer, and wherein the default payment vehicle is selected from the one or more saved payment vehicle (Isaacson: [0111] – “user information, debit/credit card information, address information, etc., is stored in a user profile”; [0350] – ‘user can establish default preferences for which personal information to use for new registrations. The user can establish these default preferences in advance of encountering the merchant website, or even in advance of encountering the unified input field”).

Regarding claim 14, Isaacson discloses a computer implemented method for facilitating a purchase transaction performed by a smart device having a processor and a memory storing instructions which, when executed by the processor, causes the customer’s smart device to perform the method during a purchase transaction, (Isaacson: [0168] – “including the system memory such as read only memory (ROM) and random access memory (RAM) to the processor...configured to control the processor as well as a special-purpose processor where software instructions are incorporated into the processor”) the method comprising:
confirming contents of an order of the purchase transaction (Isaacson: [0025, 0327], Fig. 17 H – “payment data confirms the purchase or can be used to process or deliver a product associated with the purchase...system after interacting to confirm an item, an amount, a delivery address, a payment option, etc. can manage the payment”);
designating a location where possession of the contents of the order of the purchase transaction will be transferred (Isaacson: [0114] – “user can interact with a one search server, or with a browser interface, via any computer or electronic device such as a smartphone”; [0354] – “user chooses a shipping address through the interface. FIG. 
authorizing, payment for the order of the purchase transaction, wherein payment comprises identifying (1) an amount for the order [total amount], (2) an amount for a delivery fee [shipping costs], (3) a payment vehicle [credit card account] (Isaacson: [0297] – “browser can securely access the payment data (credit card account, Android Pay…); [0323] – “ API request can also include details about the transaction such as total amount…shipping costs”), and wherein designating and authorizing is pursuant to a customer responding to only a single prompt from the smart device ([0332] – “ system can present to the user just the confirmation in a button to purchase via one click. The confirmation can be…authorization to then place the order using the new account…system can then enter all the necessary data, retrieved from the browser or some other location, to complete the registration and cause the item to be purchased and shipped without the need of further user input”).
Isaacson does not explicitly disclose wherein payment comprises identifying (4) an amount for a gratuity. 
Carlson, on the other hand, teaches wherein payment comprises identifying (4) an amount for a gratuity (Carlson: [0007] – “automatically generate a gratuity amount based on consumer preferences…combined amount can be provided in a message to the consumer, who can then respond with an approval message”). 
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Isaacson, wherein payment comprises identifying (4) an amount for a gratuity, as taught by Carlson, since the claimed invention is merely a combination of old elements, and in 

Regarding claim 15, Isaacson in view of Carlson teaches the computer implemented method of claim 14. Isaacson further discloses providing customer identification data (Isaacson: [0358] – “can retrieve one or more pieces of information such that the user can be presented with the three items in the shopping cart, identification of a payment account, such as a visa, an identification of a shipping address and shipping method and instructions to simply provide the fingerprint authorization for the purchase”).

Regarding claim 17, Isaacson in view of Carlson teaches the computer implemented method of claim 14. Isaacson further discloses designating one-tap buy settings associated with a customer that include one or more of a default delivery address, a default customer contact phone number, a default payment vehicle, and/or a default gratuity (Isaacson: [0113] – “system can navigate to a website, populate a shopping cart with an item, and fill in shipping and payment information on behalf of the user”; [0117] – “data (payment data, user data, one-click settings, address data, registration data, etc.) from a browser can be accessed as part of the transition to enable the landing on the merchant site in the deep link state such that the next interaction can be a single click interaction”; [0328] – “enables the exchange of payment data, one-click parameters or settings, any other data, and to process the payment in the manner chosen by the user”).

Regarding claim 18, Isaacson in view of Carlson teaches the computer implemented method of claim 17. Isaacson further discloses saving one or more delivery addresses to a profile associated with the customer, and wherein the default delivery address is selected from the one or more saved addresses (Isaacson: [0111] – “address information, etc., is stored in a user profile”; [0350] – “user can establish default preferences for which personal information to use for new registrations. The user can establish these default preferences in advance of encountering the merchant website, or even in advance of encountering the unified input field”).

Regarding claim 19, Isaacson in view of Carlson teaches the computer implemented method of claim 17. Isaacson further discloses saving one or more customer contact phone number to a profile associated with the customer, and wherein the default customer contact phone number is selected from the one or more saved customer contact phone number (Isaacson: [0346] – “request for a user's phone number; [0350] – “user can establish default preferences for which personal information to use for new registrations. The user can establish these default preferences in advance of encountering the merchant website, or even in advance of encountering the unified input field”).

Regarding claim 20, Isaacson in view of Carlson teaches the computer implemented method of claim 17. Isaacson further discloses saving one or more payment vehicle to a profile associated with the customer, and wherein the default payment vehicle is selected from the one or more saved payment vehicle (Isaacson: [0111] – “user information, debit/credit card information, address information, etc., is stored in a user profile”; [0350] – ‘user can establish default 
	
Response to Arguments
Applicant's arguments filed 09/24/21 have been fully considered.

35 U.S.C. § 103
	Applicant argues “an evidentiary gap exists for making a prima facie case of obviousness for claims 2 and 14-20 over any combination of Isaacson and Carlson because…no prior art disclos[es] the smart device providing payment vehicle identification in a single-prompt payment transaction completion”; however the Examiner disagrees. The Examiner relied on Isaacson to teach the claim as a whole. Isaacson discloses the smart device authorizing payment for the order wherein payment comprises identifying (1) an amount for the order, (2) an amount for the delivery fee, (3) a payment vehicle and designating the location where possession of the contents of the order will be transferred in a single communication transmission from the smart device to a merchant.  Isaacson discloses a smartphone, tablet or other mobile computing devices [0154].  The device includes a memory which has a secure element which can be used to store payment information and/or other user information in a secure manner for use in a payment processes [0177].  Furthermore, Isaacson discloses a user’s wallet where payment information is stored and includes a shipping address [0354].  The user chooses a shipping address which includes the user’s name, shipping address and shipping options [0354]. Isaacson further discloses accessing payment data and retrieving information such as credit card or Android Pay [0297, 0358]. The shipping information is then returned from the wallet [0354].  Moreover, payment comprises identifying (4) an amount for a gratuity. Carlson teaches a system that can automatically generate a gratuity amount for the purchase using the consumer’s preferences and providing the total amount to the consumer [0007]. Therefore the Examiner maintains the rejection.

35 U.S.C. § 101
	Applicant argues the claims recite a “processor” and a “smart device” thus the claims recite a particular machine which integrates the abstract idea into a practical application and are eligible under Prong 2 of Step 2A; however the Examiner disagrees. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (MPEP 2106.05(b)(I)). Applicant’s specification (see at least paragraphs [0005, 0036]) discloses the smart device as a general-purpose computing device and may represent any type of computer system capable of carrying out the teachings of the claimed invention such as a smartphone, tablet, watch, or other computer/communication device. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Furthermore, Applicant asserts the Examiner’s citation to Versata Development Group v. SAP America is misplaced, however the Examiner disagrees. MPEP 2106.05(b)(II) provides guidance on whether a claim integrates a judicial exception into a practical application in Prong Two of Step 2A and further cites Versata to explain that in order for a machine to add significantly more, it  In addition, performing the claimed limitations by applying additional elements such as a processor, memory, and smart device, in the claims is merely using a computer as a tool to perform the abstract idea and further defining the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks. Additionally, unlike Mackay Radio & Tel. Co. v. Radio Corp. of America (1939), the claimed invention merely adds a generic computer, generic computer components, or a programmed computer to perform generic computer functions and does not require a particular type of machine with a specific structure. Therefore the Examiner maintains the rejection. 

Applicant further asserts “a prima facie case for patent ineligibility has not been made”; however the Examiner disagrees. The examiner has analyzed the claims under the 2019 PEG, as shown above.  Furthermore, “the initial burden is on the examiner to explain why a claim or claims are unpatentable clearly and specifically, so that applicant has sufficient notice and is able to effectively respond. For subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception. This rationale may prima facie case when making an eligibility rejection, as shown above, the examiner has satisfied the proper burden (i.e. clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception). Therefore the examiner maintains the rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625